*530On Petition for Rehearing.
Per Curiam.
Each of the counts is for a separate and distinct demand for less than $100.00, and not within the jurisdiction of the court, except the 29th, 32nd, 35th, 36th and 49th counts. The 49th count refers to a bill of particulars showing separate and distinct demands, not shown to severally exceed $100.00. See 86 Fla. 376, 98 South. Rep. 140; 81 Fla. 430, 88 South. Rep. 256. There is no sufficient separate proof of the items in counts 29, 32, 35 and 36, even if it be conceded that the proper classification was applied to the shipments on which the several distinct and unconnected claims for freight balances are made; therefore the judgment for the defendant was properly affirmed.
Rehearing denied.
Whitfield, P. J., and West and Terrell, J. J., concur.